Citation Nr: 0005212	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-23 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida. 


THE ISSUE

Entitlement to compensation for deafness pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

(The issue of entitlement to reimbursement of medical 
expenses incurred at the Deering Hospital in Miami, Florida 
on July 16, 1995, will be addressed in a separate decision). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from April 1976 to November 
1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto.  During the pendency of the 
appeal, the veteran requested that his claims file be 
transferred to the VA Regional Office in St. Petersburg, 
Florida.  
 
It is noted that while the December 1999 informal hearing 
presentation listed the issue of entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person as a "Question at Issue," 
this issue is not within the Board's jurisdiction, as a 
timely appeal to the Board with respect to this issue is not 
currently of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  That issue has not been certified to the 
Board for appellate review.


REMAND

Review of the claims file indicates that subsequent to the 
most recent supplemental statement of the case completed in 
January 1999, additional evidence pertinent to the claim for 
compensation for deafness pursuant to the provisions of 
38 U.S.C.A. § 1151 has been submitted.  This evidence has not 
been reviewed by a regional office, and absent a waiver from 
the veteran or his representative, the additional evidence 
must be addressed in a supplemental statement of the case.  
38 C.F.R. § 20.1304(c).  Neither the appellant nor his 
representative have submitted such waiver in this case.

Accordingly, this case is REMANDED for the following 
development: 

The RO should review the instant claim, 
including the evidence submitted since 
the last adjudication.  To the extent the 
benefits sought are not granted, a 
supplemental of the case that addresses 
the additional evidence submitted by the 
veteran in conjunction with his VA Form 
21-4138 signed on February 16, 1999, 
should be prepared.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, after application of applicable procedures, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to comply with legal 
requirements, and the Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified. 

This claim must be afforded expeditious treatment by the 
regional office.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



